UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4371


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JONATHAN PAUL JOHNSON, a/k/a Hardtime,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:04-cr-00545-MBS-1)


Submitted:   January 27, 2016             Decided:   February 2, 2016


Before GREGORY, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David B. Betts, Columbia, South Carolina, for Appellant.
William N. Nettles, United States Attorney, Jimmie Ewing, Stacey
Denise Haynes, Assistant United States Attorneys, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jonathan Paul Johnson appeals the district court’s judgment

revoking his supervised release and sentencing him to 30 months’

imprisonment.       Johnson argues that the district court erred by

finding him guilty of second-degree assault and battery, a Grade

B violation, rather than third-degree assault and battery, a

Grade C violation.

     “We review a district court’s ultimate decision to revoke a

defendant’s supervised release for abuse of discretion,” and its

“factual    findings       underlying        a     revocation   for   clear    error.”

United States v. Padgett, 788 F.3d 370, 373 (4th Cir.), cert.

denied, 136 S. Ct. 494 (2015).                    To revoke supervised release, a

district court need only find a violation of a condition of

supervised    release       by    a    preponderance      of    the   evidence.       18

U.S.C. § 3583(e)(3) (2012); United States v. Copley, 978 F.2d

829, 831 (4th Cir. 1992).                  “‘[I]f the district court’s account

of the evidence is plausible in light of the record viewed in

its entirety,’ we will not reverse the district court’s finding

simply     because        . . .       we     would     have     decided     the     fact

differently.”        United States v. Stevenson, 396 F.3d 538, 542

(4th Cir. 2005) (quoting Anderson v. City of Bessemer City, 470

U.S. 564, 574 (1985)).

     In    order     to    find       that    Johnson    committed     second-degree

assault    and     battery        rather      than     third-degree       assault   and

                                              2
battery, the district court was required to find that “moderate

bodily injury to another person result[ed] or . . . could have

resulted” from the battery.         S.C. Code Ann. § 16-3-600(D)(1)(a)

(2014).    At   the   time    of    the    offense,    the    statute   defined

“moderate bodily injury” as

     physical injury requiring treatment to an organ system
     of the body other than the skin, muscles, and
     connective tissues of the body, except when there is
     penetration of the skin, muscles, and connective
     tissues that require surgical repair of a complex
     nature or when treatment of the injuries requires the
     use of regional or general anesthesia.

§ 16-3-600(A)(2).     Having reviewed the record, we find that the

district court’s conclusion that such injury could have resulted

from Johnson’s actions is plausible.            Although the object that

Johnson   admitted    using    in    the    assault     was    not   unusually

dangerous, the district court found the force and duration of

the assault severe enough to create a real danger of moderate

bodily injury, and the record contains sufficient evidence to

support this conclusion.

     We therefore affirm the district court’s judgment.                 We deny

as moot Johnson’s motion to expedite.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                        AFFIRMED



                                      3